     Case 3:16-cv-00519-JCH Document 159 Filed 10/12/18 Page 1 of 13



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT

------------------------------x
                              :
WAYNE WORLD                   :         Civ. No. 3:16CV00519(JCH)
                              :
v.                            :
                              :
SEMPLE, et al.                :         October 12, 2018
                              :
------------------------------x

RECOMMENDED RULING RE: “PLAINTIFF WAYNE WORLD’S MOTION TO REOPEN
    CASE PURSUANT TO FED. R. CIV. PRO. 60(b) AND MOTION FOR
                     SANCTIONS” (Doc. #154)

     Counsel for plaintiff Wayne World (“plaintiff”) have filed

a “Motion to Reopen Case Pursuant to Fed. R. Civ. Pro. 60(b) and

Motion for Sanctions.” [Doc. #154] (sic). Judge Janet C. Hall

referred that motion to the undersigned on September 17, 2018.

[Doc. #155]. On October 5, 2018, defendants filed an objection

to counsel’s motion. [Doc. #158].1 For the reasons articulated

below, the Court recommends that counsel’s “Motion to Reopen

Case Pursuant to Fed. R. Civ. Pro. 60(b) and Motion for

Sanctions” [Doc. #154] (sic) be DENIED.




1 The Court categorizes the instant motion as having been made by
plaintiff’s counsel, as the relief sought therein is largely for
counsel’s benefit. Indeed, counsel represent: “On September 7,
2018, Attorney Ward distributed this proceeds of the Settlement
Agreement per Plaintiff World’s instructions and his contractual
obligations such as costs and attorneys’ fees.” Doc. #154 at 3.


                                    1
     Case 3:16-cv-00519-JCH Document 159 Filed 10/12/18 Page 2 of 13



1.   Background

     On August 21, 2018, counsel for plaintiff and counsel for

defendants each filed a stipulation of dismissal of this case,

with prejudice, pursuant to Federal Rule of Civil Procedure

41(a)(1)(A)(ii). See Docs. #150, #151. Those stipulations were

filed after the parties had reached a settlement of this matter.

On August 22, 2018, Judge Hall entered an Order “granting” the

stipulations of dismissal. See Doc. #153. The case was

terminated on that same date.

     On September 14, 2018, counsel for plaintiff filed the

instant “Motion to Reopen Case Pursuant to Fed. R. Civ. Pro.

60(b) and Motion for Sanctions.” [Doc. #154] (sic). The motion

alleges, inter alia, that the “State of Connecticut” reversed a

wire of the settlement funds ($1.3 million), which had been

wired into Attorney DeVaughn Ward’s “business checking account

... based on his pre-existing status as a contractor in the

State’s payment system.” Id. at 2. Attorney Ward transferred

those proceeds per plaintiff’s instructions and Attorney Ward’s

“contractual obligations such as costs and attorneys’ fees.” Id.

at 3. Following the transfer of those proceeds, on September 7,

2018, counsel for plaintiff received notice that each had been

served with papers in a state court wrongful death proceeding

seeking a prejudgment remedy (“PJR”) of plaintiff’s settlement

proceeds. See id. About five days later, on September 12, 2018,

                                    2
     Case 3:16-cv-00519-JCH Document 159 Filed 10/12/18 Page 3 of 13



Attorney Ward attempted to use the debit card connected with his

business account; the transaction was declined. See id. at 4.

Attorney Ward then checked the balance of his business account

and learned that it had been overdrawn by $1.1 million, and that

approximately $200,000 of his business funds had been frozen.

See id. It was shortly thereafter that Attorney Ward learned

that the “State of Connecticut” had reversed the $1.3 million

wire. Id. Counsel for plaintiff contend that the reversal of the

wire “was a gross violation of the Settlement Agreement executed

by all parties” in this matter. Id. at 5. Attorney Ward spoke to

his bank on September 13, 2018, which informed him that it had

refused to reverse the wire, and that it had credited his

business account with the missing $200,000. See id. at 6.

Attorney Ward contends that he bounced one check, resulting in a

$38 fee. See id.

    Counsel for plaintiff state that on September 13, 2018,

Attorney Ward received a letter from counsel in the state court

PJR matter, which suggested knowledge of the circumstances

surrounding the wire of the settlement funds. See Doc. #154 at

7. Counsel for plaintiff assert: “The timing of this letter

combined with the reverse of the wire transfer creates an

appearance of conduct that merits attention.” Id. Throughout

their motion, counsel for plaintiff refer to a “breach” of the

settlement agreement. See generally Doc. #154. Plaintiff’s

                                    3
     Case 3:16-cv-00519-JCH Document 159 Filed 10/12/18 Page 4 of 13



counsel request the Court to enter: (1) “an order compelling the

State of Connecticut to cease interference with Attorney Ward’s

Account[;]” (2) “an order compelling the State of Connecticut to

report back to it how this reversal of the wire transfer

occurred, and under whose authority and for what reasons it

happened[;]” (3) “an order compelling the State of Connecticut

to repay Attorney Ward the $38 bounced check fee[;]” and (4) “an

order compelling the State of Connecticut to pay for all the

attorneys’ fees expended by undersigned counsel in dealing with

this mess, including the time to write and file this Motion for

Sanctions[.]” Id. at 17. Counsel also ask that the Court order

“such other relief as it deems just and appropriate.” Id.

     On September 25, 2018, the undersigned entered an Order to

Show Cause regarding jurisdiction. [Doc. #156]. Although counsel

for plaintiff assert that the Court may entertain a request to

reopen and for sanctions under Federal Rule of Civil Procedure

60(b)(6) and Local Rule 11(a), see generally Doc. #154, the

Order to Show Cause addressed the Court’s concern that it had

not retained jurisdiction to enforce the terms of the settlement

agreement executed in this matter.2 See id. at 4-7. Counsel for


2 The Court misread counsel’s motion as seeking sanctions under
Federal Rule of Civil Procedure 11(a), likely because counsel
cite to Local Rule 11(a), which no longer exists. See Doc. #154
at 1. Local Rule 11 was amended on November 7, 2016, and does
not contain a subsection (a). The current version of Local Rule
11 states: “Except as otherwise required by statute, motions for
                                    4
        Case 3:16-cv-00519-JCH Document 159 Filed 10/12/18 Page 5 of 13



plaintiff filed a response to the Order to Show Cause on October

2, 2018. [Doc. #157].

     Defendants object to counsel’s motion on two grounds:

First, that both parties have performed their requirements under

the settlement agreement at issue; and second, that the Court no

longer has jurisdiction over this matter. See generally Doc.

#158.

     Bearing each of the above filings in mind, the Court turns

first to counsel’s request to reopen this matter.

2.   Motion to Reopen

     Counsel request that the Court reopen the dismissal of this

matter and sanction the State of Connecticut for its purported

breach of the settlement agreement.3 See generally Doc. #154.

Specifically, counsel assert: “The district court may reopen a

dismissed suit by reason of breach of the agreement pursuant to

Fed. R. Civ. Pro. 60(b)(6).” Id. at 8 (sic).

     When a district court issues a final decision, it
     “disassociates itself from a case,” Swint v. Chambers
     Cnty. Comm’n, 514 U.S. 35, 42 (1995), and its


attorneys’ fees or sanctions must be filed with the Clerk not
later than 30 days after the entry of judgment.” D. Conn. L.
Civ. R. 11. Local Rule 11 is purely procedural; it provides no
substantive basis for an award of sanctions.

3 The Court noted its concern in the Order to Show Cause that
counsel sought relief against the State of Connecticut, which is
not a named party to this action. Counsel addressed that concern
in their response to the Order to Show Cause. See generally Doc.
#157. The Court does not reach the merits of that issue in light
of its recommendations, infra.
                                       5
     Case 3:16-cv-00519-JCH Document 159 Filed 10/12/18 Page 6 of 13



    jurisdiction over that case comes to an end, except for
    certain collateral matters especially reserved by
    precedent or by the Federal Rules, see, e.g., Cooter &
    Gell v. Hartmarx Corp., 496 U.S. 384, 396 (1990) (Rule
    11 sanctions); Fed. R. Civ. P. 54(d)(2)(B) (attorneys’
    fees); Fed. R. Civ. P. 60(b) (motions for relief from
    judgment). Indeed, the whole premise of Kokkonen is that
    a district court’s power to issue new orders regarding
    a settlement agreement is terminated by the dismissal of
    the underlying case, unless special measures are taken.

Hendrickson v. United States, 791 F.3d 354, 362 (2d Cir. 2015)

(discussing Kokkonen v. Guardian Life Ins. Co. of America, 511

U.S. 375 (1994)). To retain jurisdiction over enforcement of a

settlement agreement, a “district court’s order of dismissal

must either (1) expressly retain jurisdiction over the

settlement agreement, or (2) incorporate the terms of the

settlement agreement in the order.” Id. at 358. Those are the

“special measures” which must be taken before a district court

has the authority to issue new orders regarding a settlement

agreement. Id. at 362. Judge Hall’s order “granting” the

stipulations of dismissal takes neither of those special

measures. See Doc. #153.

    Counsel contend that the undersigned

    was intimately involved in crafting the terms of the
    resolution[.] ... Yet now, after the success of a
    negotiation, to be shackled to a ‘so ordered’ ruling,
    despite the Court’s involvement in the Settlement
    Agreement seems to strip the Court of the powers to
    enforce that which it helped craft. The Court’s
    dismissal is in effect an approval of the Settlement
    Agreement the parties reached with the aid and succor of
    the Court and its resources.


                                    6
     Case 3:16-cv-00519-JCH Document 159 Filed 10/12/18 Page 7 of 13



Doc. #157 at 11. It is not clear what counsel mean to suggest by

stating that the undersigned acted as a mediator in this matter.

The Court did assist the parties with the negotiation of the

settlement now at issue; however, at no time was the undersigned

involved in crafting the language used in the Settlement

Agreement. The undersigned never reviewed a draft of any

purported settlement agreement, nor did the undersigned review

any language to be included in the final iteration of that

agreement. Indeed, the undersigned did not facilitate the final

settlement discussions which ultimately lead to the resolution

of this matter; the parties reached a final settlement on their

own. If counsel’s argument is that the Court somehow implicitly

retained jurisdiction in light of the undersigned’s involvement

in settlement negotiations, then that argument is unpersuasive.

    Nevertheless, counsel argue that the circumstances

described in the instant motion are the sort of extraordinary

collateral circumstances contemplated by Rule 60(b)(6) and a

certain line of cases. See Doc. #154 at 8-12. The Court

disagrees. As noted in the Court’s Order to Show Cause,

essentially the motion seeks

    to circumvent the holding in Kokkonen, and relying on
    out-of-circuit cases that predated Kokkonen, ... asks
    the Court to vacate the order of dismissal under the
    catchall provision of Rule 60(b)(6)[.] Every court in
    this circuit to have addressed such an argument has
    refused to create an exception to Kokkonen that would
    effectively swallow the rule. Simply put, “[a]n alleged

                                    7
     Case 3:16-cv-00519-JCH Document 159 Filed 10/12/18 Page 8 of 13



    breach of a settlement agreement is insufficient to
    warrant relief under Rule 60(b)(6),” which provides for
    reopening     cases     only    under      “extraordinary
    circumstances.”   Diaz   v.   Loews   N.Y.   Hotel,   No.
    97CV2731(SAS), 1998 WL 326736, at *2 (S.D.N.Y. June 18,
    1998) (citing Sawka v. Healtheast, Inc., 989 F.2d 138,
    140–41 (3d Cir. 1993)); accord Collins v. Ford Motor
    Co., No. 3:97CV757(PCD), 2007 WL 911896, at *3 n. 5 (D.
    Conn. Mar.22, 2007); see also Manning v. Dubois, No.
    95CV1806(JGK), 1996 WL 153950, at *2 (S.D.N.Y. Apr.2,
    1996); Hetchkop v. Finest Carpet Workroom, Inc., No.
    92CV4316(PKL), 1995 WL 746594, at *1 (S.D.N.Y. Dec.14,
    1995); Rolex Watch, U.S.A., Inc. v. Bulova Watch Co., 820
    F. Supp. 60, 62–63 (E.D.N.Y.1993).

Doc. #156 at 5-6 (quoting Supervalu Inc. v. Ectaco Inc., No.

10CV5267(RLM), 2011 WL 3625567, at *1 (E.D.N.Y. Aug. 12, 2011)).

“[A]lthough a party’s repudiation of a settlement agreement can

give rise to extraordinary circumstances warranting relief under

Rule 60(b)(6), such circumstances generally do not exist if the

underlying settlement agreement is enforceable.” Melchor v.

Eisen & Son Inc., No. 15CV00113(DF), 2016 WL 3443649, at *7

(S.D.N.Y. June 10, 2016) (emphasis added). Here, there is no

dispute that the settlement agreement at issue is enforceable.

    Notably, counsel do not seek to reopen this case for

purposes of litigating the merits. Rather, counsel seek to

address an alleged breach of the Settlement Agreement related to

the means by which payment was transmitted. Thus, it does not

appear that counsel’s motion is properly styled as one to

“reopen” this matter. See Halstead-Johnson v. Conlon, No.

1:09CV87, 2010 WL 1740833, at *2 (D. Vt. Apr. 28, 2010)


                                    8
     Case 3:16-cv-00519-JCH Document 159 Filed 10/12/18 Page 9 of 13



(Defendant “is not attempting to re-open the merits of the case;

instead, it seeks interpretation and enforcement of the

settlement agreement. Therefore the Court does not consider the

motion as one to re-open the case.”).

     Nevertheless, as occurred here, “[w]here an action is

settled and there is no more than a so ordered stipulation of

dismissal, the court lacks jurisdiction to consider disputes

alleging breach of a separate settlement agreement. In such a

case, disputes arising out of the alleged breach of the

settlement agreement amount to breach of contract claims that

are properly decided in a state forum.” Thanning v. Nassau Cty.

Med. Examiners Office, 187 F.R.D. 69, 71 (E.D.N.Y. 1999).

     The Court finds that extraordinary circumstances do not

exist to reopen this matter, and therefore recommends that

counsel’s “Motion to Reopen Case Pursuant to Fed. R. Civ. Pro.

60(b) and Motion for Sanctions” [Doc. #154] (sic) be DENIED for

lack of jurisdiction.

3.   Motion for Sanctions

     Even assuming the Court has jurisdiction to consider the

relief requested, the Court would nevertheless deny counsel’s

request to impose sanctions.

     Counsel specifically request that the Court impose

sanctions on the State of Connecticut pursuant to its inherent

authority. See Doc. #154 at 12. Although counsel “recognize that

                                    9
     Case 3:16-cv-00519-JCH Document 159 Filed 10/12/18 Page 10 of 13



the Supreme Court has warned lower courts to exercise restraint

and discretion in its use of its inherent power to sanction[,]”

id., counsel fail to otherwise address the legal standard

applicable to the imposition of sanctions pursuant to the

Court’s inherent power.

    True, the “Court has the inherent power to do whatever is

reasonably necessary to deter abuse of the judicial process and

assure a level playing field for all litigants.” Shangold v.

Walt Disney Co., No. 03CV9522(WHP), 2006 WL 71672, at *4

(S.D.N.Y. Jan. 12, 2006) (citing Chambers v. NASCO, Inc., 501

U.S. 32, 44 (1991)). “[A] federal court — any federal court —

may exercise its inherent power to sanction a party or an

attorney who has ‘acted in bad faith, vexatiously, wantonly, or

for oppressive reasons.’” Ransmeier v. Mariani, 718 F.3d 64, 68

(2d Cir. 2013) (quoting Chambers, 501 U.S. at 45-46). “A court

may also sanction a litigant pursuant to its inherent authority

‘if there is clear evidence that the litigant’s conduct’ was

‘(1) entirely without color and (2) motivated by improper

purposes.’” Huebner v. Midland Credit Mgmt., Inc., 897 F.3d 42,

56 (2d Cir. 2018) (quoting Wolters Kluwer Fin. Servs., Inc. v.

Scivantage, 564 F.3d 110, 114 (2d Cir. 2009)). However,

“[b]ecause of their very potency, inherent powers must be

exercised with restraint and discretion.” Chambers, 501 U.S. at



                                    10
     Case 3:16-cv-00519-JCH Document 159 Filed 10/12/18 Page 11 of 13



44 (citing Roadway Express, Inc. v. Piper, 447 U.S. 752, 764

(1980)).

    The circumstances described in counsel’s motion do not

warrant the imposition of sanctions under the court’s inherent

authority. The circumstances surrounding the wire of the

settlement funds suggest that someone employed by the State of

Connecticut realized the error, and attempted to reverse the

wire. That is particularly so in light of the Settlement

Agreement’s specific directive that the settlement funds were to

be paid “in a check made payable to [plaintiff’s] attorneys,

Kenneth Krayeske and DeVaughn Ward.” Doc. #154 at 22. As a

whole, the conduct with which counsel take issue appears to be

an error -- not an act of bad faith warranting the imposition of

sanctions pursuant to this Court’s inherent authority. See

S.E.C. v. Smith, 798 F. Supp. 2d 412, 422 (N.D.N.Y. 2011) (“To

impose sanctions under the Court’s inherent authority, then,

there must exist clear and convincing evidence that an

individual’s conduct was not merely negligent but was undertaken

with subjective bad faith.”), aff’d in part, dismissed in

part, 710 F.3d 87 (2d Cir. 2013).

    Counsel further submit:

    What is most amazing about this series of events is that
    Attorney Iannaccone knew of this claw back at all.
    Attorney Ward is confident his bank did not breach its
    fiduciary duty to him and alert Attorney Iannaccone to
    the reversed wire transfer. Thus the only logical

                                    11
     Case 3:16-cv-00519-JCH Document 159 Filed 10/12/18 Page 12 of 13



    conclusion is that someone in the State of Connecticut
    altered Attorney Iannaccone to the reversal, allowing
    him to send a letter that referred to the money being
    “back” in Attorney Ward’s IOLTA.

Doc. #154 at 15 (sic); see also id. at 12 (“[A]n unknown person

in the State of Connecticut tipped off a non-party to this case

about private financial details about the transaction so that

non-party could attempt to use it to gain leverage in a separate

case.”). To support that “logical conclusion,” counsel rely on a

letter dated September 13, 2018, from Attorney Paul M.

Iannaccone, counsel in the state court PJR matter. That letter

states: “I am aware that the funds were transferred back to your

IOLTA account.” Id. at 41. Counsel further represent: “When

Attorney Ward called Attorney Iannaccone and asked about the

letter, Attorney Iannaccone told Attorney Ward he was in Maine

and had no knowledge.” Id. at 8.

    The letter on which counsel rely for the belief that an

employee of the State has conspired with Attorney Iannaccone is

not “clear evidence” that the State’s conduct was either

“entirely without color” or “motivated by improper purposes.”

Huebner, 897 F.3d at 56. Counsel’s “logical conclusion,” which

at its core assumes a deliberate conspiracy between an employee

of the State of Connecticut and Attorney Iannaccone, is not a

basis to support the imposition of sanctions under this Court’s

inherent authority. Simply, counsel fail to establish any basis


                                    12
     Case 3:16-cv-00519-JCH Document 159 Filed 10/12/18 Page 13 of 13



for the imposition of sanctions, let alone the imposition of

sanctions under the Court’s inherent authority. Therefore, even

if the Court had jurisdiction to consider plaintiff’s request

for sanctions, the Court would likewise recommend that that

counsel’s request for sanctions be DENIED.

4.   Conclusion

     Thus, for the reasons stated, the Court recommends that the

“Motion to Reopen Case Pursuant to Fed. R. Civ. Pro. 60(b) and

Motion for Sanctions” [Doc. #154] (sic) be DENIED.

     This is a recommended ruling. Any objections to this

recommended ruling must be filed with the Clerk of the Court

within fourteen (14) days of being served with this order. See

Fed. R. Civ. P. 72(b)(2). Failure to object within fourteen (14)

days will preclude appellate review. See 28 U.S.C. §636(b)(1);

Rules 72, 6(a) and 6(e) of the Federal Rules of Civil Procedure;

D. Conn. L. Civ. R. 72.2(a); Small v. Secretary of H.H.S., 892

F.2d 15, 16 (2d Cir. 1989) (per curiam); F.D.I.C. v. Hillcrest

Assoc., 66 F.3d 566, 569 (2d Cir. 1995).

     SO ORDERED at New Haven, Connecticut, this 12th day of

October, 2018.

                                         /s/
                                   HON. SARAH A. L. MERRIAM
                                   UNITED STATES MAGISTRATE JUDGE




                                    13
